DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 24 September 2021, to the non-final rejection dated 25 June 2021 has been received and duly noted.  Amended claims have been received and entered into the record. 

Information Disclosure Statement
The IDS dated 24 September 2021 has been received, entered and considered, a copy is included herein.

Examiner’s Response
In view of the Applicant’s response, the status of the rejections of record is as follows:

Status of the Claims
Claims 1, 5-7, 16-17, 21, 23, 33, 51, 53, 55-56, 58-61 and 64-66 are pending and rejected. 
Claims 2-4, 8-15, 18-20, 22, 24-32, 34-50, 52, 54, 57, 62-63 and 67-74 were cancelled by the Applicant.
Objections / Rejections Withdrawn

Claim Objections
The objections to claims 65 and 66 are withdrawn in view of the present amendment correcting / obviating the noted issues.

Claim Rejections - 35 USC § 112
Claim 66 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph since a number of the listed compounds did not fall into the scope of independent claim 1.
The rejection is withdrawn in view of the present amendment which makes the claim an independent claim.


New Objection
Claim 66 is objected to over an informal issue.  
The claim recites “A pharmaceutical salt selected from:”.  
However, none of the listed items are salts.  For clarity and consistency with independent claim 1, the Examiner suggests that Applicant consider amending the claim to indicate that salts of the listed compounds are what is being claimed, for example as follows:
“A pharmaceutical salt of a compound selected from:”.

Rejections Maintained 

Double Patenting
[1] The rejection of claims 1, 5-7, 16-17, 21, 23, 33, 51, 53, 55-56, 58-61 and 64-66 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,785,440 is maintained.
[2] The rejection of claims 1, 5-7, 16-17, 21, 23, 33, 51, 53, 55-56, 58-61 and 64-66 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,249,146 is maintained.
[3] The rejection of claims 1, 5-7, 16, 21, 33, 51, 53, 55-56, 58-59, 61 and 64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,353,087 is maintained.
[4] The rejection of claims 1, 5-7, 16, 21, 33, 51, 53, 55-56, 58-61 and 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,394,277 is maintained.
[5] The rejection of claims 1, 5-7, 16, 21, 33, 51, 53, 55-56, 58-61 and 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,944,622 is maintained.
[6] The rejection of claims 1, 5-7, 16, 21, 33, 51, 53, 55-56, 58-61 and 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,618,887 is maintained.
[7] The provisional rejection of claims 1, 5-7, 16, 21, 33, 51, 53, 55-56, 58-61 and 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, 20-24 and 27-28 of copending Application No. 16802959 is maintained.
[8] The provisional rejection of claims 1, 5-7, 16, 21, 33, 51, 53, 55-56, 58-61 and 64-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 14-16, 23-24, 27, 29-30, 38, 55-56, 60, 63, 72 and 81 of copending Application No. 16319506 is maintained.

Applicant did not traverse the above double patenting rejections in the response.  See page 79 of the response where Applicant requests that the rejections be “held in abeyance”.  
The rejections are therefore maintained for the reasons of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625